UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                                No. 01-60458
                              Summary Calendar


                              LEON WASHINGTON,

                                                       Plaintiff-Appellant,


                                   VERSUS


                  VALSPAR INDUSTRIAL COATINGS GROUP,

                                                         Defendant-Appellee.




             Appeal from the United States District Court
      For the Southern District of Mississippi, Jackson Division
                              (3:98-CV-469-WS)
                               April 9, 2002


Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

       Leon   Washington   filed   this   employment     discrimination   and

sexual    harassment   suit   against     his   former    employer,   Valspar

Industrial Coatings Group (“Valspar”). Mr. Washington alleges that

Valspar violated his rights under the Civil Rights Act of 1964, 42


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                      1
U.S.C. § 2000e, et. seq. (“Title VII”) when his former supervisor,

Rosalyn Jefferson, sexually harassed him and then fired him in

retaliation for reporting her to Valspar’s personnel director.           He

also alleges that he was fired because of his age in violation of

the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621,

et seq. (“ADEA”).      The district court dismissed Mr. Washington’s

ADEA claims on summary judgment, but allowed him to try his Title

VII claims.   After a trial on the merits of Mr. Washington’s Title

VII claims, the jury entered judgment for Valspar. Mr. Washington,

proceeding pro se, now appeals both the summary judgment and the

jury verdict.     We AFFIRM.



                                    I.

     The    district     court    dismissed       Mr.   Washington’s    age

discrimination claims on summary judgment.          A party is entitled to

summary judgment as a matter of law if, when the evidence is viewed

in the light most favorable to the nonmovant, there are no genuine

issues of material fact.         Fed. R. Civ. P. 56(c); Frazier v.

Garrison I.S.D., 980 F.2d 1514, 1520 (5th Cir. 1993).               In ADEA

employment discrimination cases, we review summary judgments de

novo, applying the same standard as the district court.         Sherrod v.

Amer. Airlines, Inc., 132 F.3d 1112, 1121 (5th Cir. 1998).

     The   ADEA   prohibits    employers   from    discriminating   against

employees on the basis of age. 29 U.S.C. § 623(a)(1).         To establish


                                     2
a prima facie case under the ADEA, the plaintiff must prove that

(1) he is a member of a protected class, (2) he was qualified for

the position that he held, and (3) he was discharged.                       Bauer v.

Albemarle Corp., 169 F.3d 962, 966 (5th Cir. 1999).                  The plaintiff

must also show that he was either replaced by someone outside the

protected    class,   replaced        by       someone   younger,    or    otherwise

discharged because of his age.             Id.    The third alternative of this

last element applies in circumstances where the plaintiff is not

replaced.    Id.

     Establishing a prima facie case creates a presumption that the

employer unlawfully discriminated against the employee.                    Rhodes v.

Guiberson Oil Tools, 75 F.3d 989, 992 (5th Cir. 1996) (en banc).

The defendant must then produce evidence that the challenged

employment action was taken for a legitimate, nondiscriminatory

reason. Id. at 992-93.         “If the defendant succeeds in carrying its

burden of production, the presumption, having fulfilled its role of

forcing the defendant to come forward with some response, simply

drops out of the picture, and the trier of fact proceeds to decide

the ultimate question of whether the plaintiff has proved that the

defendant intentionally discriminated against her.”                       Bauer, 169

F.3d at 966.

     Mr. Washington has not made a prima facie case for his ADEA

claims.     The first three elements are satisfied.                 Mr. Washington

demonstrated that he was fifty-two years old at the time of his

discharge    and   that   he    had   worked       for   Valspar    and    Valspar’s

                                           3
predecessors since 1968.          He did not, however, submit summary

judgment evidence to support the last element. There is nothing in

the record to indicate that Valspar replaced Mr. Washington with a

younger employee; Mr. Washington submitted no such evidence in his

response to summary judgment or in his appellate brief.                In his

response brief, Mr. Washington alleges for the first time that

Valspar replaced him with a younger employee named Willie Brooks.

Unsubstantiated assertions, however, are not competent summary

judgment evidence.        Chaney v. New Orleans Pub. Facility Mgmt.,

Inc., 179 F.3d 164, 167 (5th Cir. 1999). Furthermore, any argument

not raised in an appellant’s initial brief is waived.              Johnson v.

Sawyer, 120 F.3d 1307, 1315-16 (5th Cir. 1997).

       The only evidence that Mr. Washington submits to support his

age discrimination claim are Rosalyn Jefferson’s statements that he

was    “old,” “gray headed,” “stinky,” and “lazy.”            Even assuming

that Ms. Jefferson made these statements, they are not sufficient

evidence to support a prima facie case of age discrimination.

First, the qualities of laziness and malodorousness do not relate

to age.    Second, these statements are too vague and remote in time

from    the   date   of   Mr.   Washington’s    discharge     to     establish

discrimination.      Age-related comments may not serve as evidence of

discrimination unless the remarks were: (1) made proximate in time

to the termination; (2) made by someone with the authority to make

the    challenged    employment   decision;    and   (3)   related    to   that

employment decision.       Brown v. CSC Logic, Inc., 82 F.3d 651, 655

                                      4
(5th Cir. 1996).       Mere “stray remarks” which are “vague and remote

in time” are insufficient to establish discrimination.                Price v.

Marathon Cheese Corp., 119 F.3d 330, 337 (5th Cir. 1997).                In his

deposition, Mr. Washington states that Ms. Jefferson called him

“old” and “gray headed” approximately six months before he was

fired.   Third, the circumstances of Mr. Washington’s firing create

an inference that age was not the motivating factor.                 The people

who decided to transfer Mr. Washington to the Jackson plant (i.e.,

Fisher, Kelly, and Jefferson) were the same people who decided to

fire   him.      Mr.   Washington’s   transfer     came    with   significant

financial incentives, including a $2,500 bonus, moving expenses,

rent and utilities on a new home for ninety days, and the agreement

to buy the Washingtons’ home in Indiana.                The fact that these

managers did not discriminate against Mr. Washington when offering

this lucrative relocation package creates an inference that age did

not motivate their decision to fire him.         See Brown, 82 F.3d at 656

(applying the “same actor” inference in the context of hiring and

firing).      Also relevant is the fact that each of those managers

were approximately Mr. Washington’s age or older.              Id.     Finally,

Mr. Washington admitted at the summary judgment hearing that his

case was essentially about sexual harassment and retaliation.

Under the circumstances of this case, these statements do not serve

as evidence that Mr. Washington was fired because of his age.

       Furthermore,       Valspar         articulated      a      legitimate,

nondiscriminatory reason for firing Mr. Washington; i.e., he had

                                      5
engaged in a “work slowdown.”   Mr. Washington does not contest on

appeal that he was working below capacity before his discharge.

Rather, he explains that he was experiencing various personal

difficulties that had distracted him from work.        Thus, since Mr.

Washington   failed    to   present      evidence     that   Valspar’s

nondiscriminatory reasons were pretext, the district court was

justified in granting summary judgment.



                                II.

     The jury rejected Mr. Washington’s sexual harassment and

retaliation claims. We give great deference to a jury verdict when

reviewing for sufficiency of evidence.    Garcia v. City of Houston,

201 F.3d 672, 675 (5th Cir. 2000).    “Under this highly deferential

standard this court will view all evidence in the light most

favorable to the verdict and reverse the jury’s verdict only if the

evidence points so strongly to one party that reasonable jurors

could not arrive at any contrary conclusion.”       Id. “We must affirm

unless there is no legally sufficient evidentiary basis for the

jury’s verdict.”   Lane v. R.A. Sims, Jr., Inc., 241 F.3d 439, 445

(5th Cir. 2001) (emphasis in the original).

     Mr. Washington simply has not demonstrated that there was

insufficient evidence to support the jury’s verdict.         As stated

above, Mr. Washington did not obtain a transcript of the trial, so

we have no way of knowing what evidence was presented to the jury.



                                 6
The parties’ briefs state that Leon an Clara Washington testified

that Ms. Jefferson made inappropriate and unwelcome sexual advances

toward Mr. Washington and that Ms. Jefferson fired Mr. Washington

soon after they complained to Valspar management.    Valspar’s three

witnesses testified that Ms. Jefferson did not engage in any

inappropriate behavior and that the Washingtons’ complaints about

Ms. Jefferson had nothing to do with Mr. Washington’s discharge.

Therefore, the resolution of this case turned on which group of

witnesses was more believable.     These credibility determinations

were clearly within the province of the jury.   Reeves v. Sanderson

Plumbing Prod., Inc., 530 U.S. 133, 150 (2000).      Mr. Washington

simply has not carried his burden of establishing that there was

insufficient evidence to support the jury verdict.



                                 III.

     For the foregoing reasons, we AFFIRM the district court’s

summary judgment ruling as well as the jury verdict.    All pending

motions are DENIED.




                                  7